       Case 1:20-cv-04779-GHW Document 12 Filed 08/27/20 Page 1 ofSDNY
                                                           USDC    2
                                 250 WEST 55TH STREET
                                                           DOCUMENT
                                 NEW YORK, NY 10019-9601   ELECTRONICALLY FILED
                                 TELEPHONE: 212.468.8000
                                                           DOC #:
                                 FACSIMILE: 212.468.7900   DATE FILED: 8/27/2020
                                            WWW.MOFO.COM
                                                                 MEMORANDUM ENDORSED


August 27, 2020                                                        Writer’s Direct Contact
                                                                       +1 (212) 468.8203
                                                                       JLevitt@mofo.com


Via CM/ECF

Hon. Gregory H. Woods
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

Re:    King v. Schelling, et al., Case No. 1:20-cv-4779-GHW; Request for Extension

Dear Judge Woods:

We represent defendants Chris Schelling, Harry Palmin, Jason Amello, Steve Aselage,
Hubert Birner, John M. Dunn, Michelle Griffin, and Luc Marengere (“Individual
Defendants”) and Nominal Defendant Acer Therapeutics Inc. (“Acer” and with Individual
Defendants, “Defendants”) in the above-referenced shareholder derivative action
(“Derivative Action”) and write to request an approximately 60-day extension of time for
Defendants to respond to the complaint in the Derivative Action (“Derivative Complaint”)
from September 1 to November 2, 2020. The Parties also request that the Court adjourn the
Initial Conference currently scheduled for September 17 to a date after November 2, 2020.
Plaintiff consents to these requests.

This Derivative Action is related to a putative securities class action Skiadas v. Acer
Therapeutics Inc., et al., Case No. 1:19-cv-06137-GHW (“Securities Action”) pending
before this Court. This is the parties’ second request for an extension of time to respond to
the Derivative Complaint. On July 14, 2020, before this case was assigned, the parties filed a
stipulation seeking an extension of time to respond to the Derivative Complaint until after the
Court in the Securities Action decided defendants’ motion to reconsider the Court’s motion
to dismiss decision (ECF No. 8). On July 17, this Court extended Defendants’ deadline to
respond to the Derivative Complaint to September 1 (ECF No. 10).

On August 16, 2020, Your Honor entered a Case Management Plan and Scheduling Order in
the Securities Action (ECF No. 66), as amended on August 17 (ECF No. 67). The schedule
in the Securities Action contemplates completion of mediation by October 15, 2020. Acer is
a small company with limited resources that is defending against claims in the Securities
Action and Derivative Action. Accordingly, the parties in the Derivative Action respectfully
                  Case 1:20-cv-04779-GHW Document 12 Filed 08/27/20 Page 2 of 2




          Hon. Gregory H. Woods
          August 27, 2020
          Page Two


          request an extension of time to respond to the Derivative Complaint to preserve the parties’
          and the Court’s resources, to avoid potentially unnecessary motion practice, and to allow the
          parties to attempt to reach a resolution of the actions.

          Respectfully submitted,

          /s/ Jamie Levitt

          Jamie Levitt

          cc:     Timothy Brown, counsel for Plaintiff
                  Jordan Eth, counsel for Defendants


Application granted. The deadline for Defendants to respond to the complaint is extended to November 2, 2020. The initial
pretrial conference scheduled for September 17, 2020 is adjourned to November 12, 2020 at 12 p.m. The parties are directed to
consult the Court’s Emergency Rules in Light of COVID-19, which are available on the Court’s website, for dial-in information
and other instructions.

SO ORDERED.
                                                                           _____________________________________
Dated: August 27, 2020                                                            GREGORY H. WOODS
New York, New York                                                               United States District Judge
